
QuickLinks -- Click here to rapidly navigate through this document

Redacted Version

[**] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

EXHIBIT 10.210


CONTRACT MANUFACTURING AGREEMENT


THIS CONTRACT MANUFACTURING AGREEMENT (the "Agreement") is made and entered into
as of July 26, 2001 ("Date of Agreement"), by and between:

    Chiron S.p.A., with its registered offices at Via Fiorentina 1, 53100 Siena,
Italy, hereafter referred to as "Chiron",

    and

    SynCo Bio Partners B.V., with its registered offices at Paasheuvelweg 30,
1105 BJ Amsterdam Zuidoost, The Netherlands, hereafter referred to as
the"SynCo".

Background

– Chiron has developed or is developing a broad line of novel adult and
pediatric vaccines for viral and bacterial infectious diseases;

– SynCo operates a manufacturing plant in Amsterdam, The Netherlands;

– Chiron wishes to contract with SynCo to provide services related to the
production of certain vaccines or intermediate products in the Plant, in
quantities and at times to be separately agreed upon between Parties. SynCo is
willing to use its personnel, expertise and facilities to discharge such
contract manufacturing tasks and to provide such services, assistance, advice
and consulting as Chiron may request from time to time.

NOW, THEREFORE, in consideration of the premises, the mutual covenants, terms
and conditions hereinafter set forth, THE PARTIES AGREE AS FOLLOWS:

Article 1—Definitions

For the purpose of this Agreement the following terms shall be defined as
follows:

1.1."Affiliate" means: with respect to either Party, any company, entity, joint
venture or similar business arrangement which is controlled by, controlling or
under common control with such Party, and shall include without limitation any
company fifty percent or more of whose voting stock or participating profit
interest is owned or controlled, directly or indirectly, by such Party, and any
company which owns or controls, directly or indirectly, fifty percent or more of
such Party.

1.2."BPRs" means: the batch production records and other documents providing the
manufacturing history of a batch of Product.

1.3."Confidential Information" means: (a) all information disclosed by either
Party in writing and designated confidential, (b) all information disclosed
orally that is confirmed in writing and designated confidential within thirty
(30) days after such disclosure, (c) all information relating to Patents,
(d) all Specifications, (e) all other Technology, and (f) all other information
relating to the manufacture of the Products, whether such information is
provided to SynCo by Chiron hereunder or otherwise.

1.4."GMP" means: European Good Manufacturing Practices for Medicinal Products as
in effect at the time of manufacture of any Product supplied to Chiron
hereunder.

--------------------------------------------------------------------------------

1.5."Material" means: the working cell banks and specific reagents as required
for the manufacture of the Products in accordance with the relevant
Specifications. Commercially available raw materials are excluded.

1.6."Parties" and "Party" means: SynCo and Chiron and SynCo or Chiron,
respectively, as the context may require.

1.7"Patents" means all Patents owned by or licensed (with a right to sublicense)
to Chiron or any of its Affiliates claiming Technology.

1.8."Plant" means: SynCo's facility located at Paasheuvelweg 30, 1105 BJ
Amsterdam Zuidoost, The Netherlands.

1.9."Product" or "Products means: any or all of the vaccine products or
intermediate products thereof listed on Appendix B.

1.10."Specifications" means: with respect to each Product, the specifications
for such Product as set forth in Appendix C, as such specifications may be
amended by Chiron from time to time.

1.11"Technology" means: all inventions, discoveries, procedures, processes,
methods, data, information, results, trade secrets and know-how, whether
patentable or otherwise, owned by or licensed (with a right to sublicense) to
Chiron or any of its Affiliates as of the Agreement Date or any time during the
term of this Agreement relating to the manufacture of the Products and shall
include, without limitation, the Specifications.

Article 2—Manufacture of Product

2.1.SynCo shall manufacture and supply to Chiron such quantities of Products as
Chiron may from time to time order in accordance with the terms of this
Agreement.

2.2.SynCo will manufacture the Products on a campaign basis, one campaign per
Product per year.

Attached as Appendix D is Chiron's firm order for Products to be delivered in
[**]. SynCo hereby accepts such orders. Additional orders shall depend on
available capacity at SynCO and might be ordered by firm written purchase order
submitted [**] of the requested shipping date. Synco shall accept or reject such
order by notice in writing to Chiron within 30 days of receipt of such order.

2.3.SynCo shall ship in accordance with Chiron's shipping instructions, at
Chiron's expense. SynCo shall deliver the product to Chiron BV, Amsterdam and
confirm delivery in writing to Chiron S.p.A. Title with respect to each batch of
Product passes to Chiron S.p.A. upon payment of the final invoice. On the day
that title passes Chiron S.p.A. should insure the batch of Product.

Article 3—Transfer of Technology and Material.

3.1Chiron hereby grants to SynCo a non-exclusive, royalty free license under the
Patents and to use the Technology to manufacture Product solely for Chiron in
accordance with the terms and conditions of this Agreement.

3.2.Chiron shall provide SynCo with the Specifications and all other relevant
Technology for the purpose of enabling SynCo to perform its obligations under
this Agreement.

3.3.Chiron will furnish SynCo, free of charge, with the Material in sufficient
quantities for the purpose of enabling SynCo to perform its obligations under
this Agreement. The Material will remain the exclusive property of Chiron. SynCo
will not transfer the Material to any third party. The Material will be released
by the QA officer of Chiron. SynCo will maintain records of usage of the
Material, and will inform Chiron of needs for additional quantities in a timely
manner, and return to Chiron any unused quantities of the Material upon request.

[**] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

2

--------------------------------------------------------------------------------

Article 4—Regulatory Affairs and Quality Assurance

4.1.SynCo shall manufacture all Products supplied to Chiron hereunder in the
Plant and shall not transfer Technology to, or manufacture Product at, any other
location without the prior written consent of Chiron.

4.2SynCo shall and maintain adequate equipment, knowledge and experience and
competent personnel to carry out satisfactorily its obligations under this
Agreement.

4.3.SynCo shall exercise all reasonable skill, care and diligence in the
performance of its duties under this Agreement and shall carry out all
responsibilities with recognized professional standards and the requirements of
GMP. SynCo shall obtain and maintain all legally required permits in order to
manufacture the Products in the Plant. SynCo shall inform Chiron of all permits
filed and their status with respect to approval.

4.4.SynCo shall not subcontract any part of its obligations under this Agreement
to a third party without prior written approval by Chiron.

4.5.Chiron will provide to SynCo the release tests to be performed on the
Products and SynCo will perform such release testing in accordance with Chiron's
written instructions.

4.6.SynCo shall write and maintain all BPRs and all documentation relating to
the manufacture of Product supplied hereunder in the English language.

4.7.Subject to reasonable prior notice, Chiron's designated representatives may
inspect those portions of the Plant used in the production of the Products for
the purpose of determining compliance with GMP and the terms of this Agreement
at reasonable times during the production campaign of the Products. SynCo will
provide full cooperation for these inspections.

4.8.SynCo's Quality Assurance unit shall review and approve all BPRs and shall
investigate all deviations on such BPRs. This unit shall also ensure that the
Plant and manufacturing operations are in compliance with GMP and with any other
applicable law or regulation in effect during the time of manufacture of the
Product. Within sixty days of completion of manufacture of each batch of
Product, SynCo will supply Chiron with a "Certification of Compliance" for such
batch stating that the BPRs and related documentation have been reviewed and
found to be in GMP compliance.

4.9.Chiron will have final responsibility for the release of each batch of
Product manufactured by SynCo.

4.10.SynCo will notify Chiron at least six (6) months in advance of any proposed
modifications to the Plant, utilities, equipment or any other aspect of the
manufacturing process for the Products. SynCo shall not make any such change
without the prior written consent of Chiron, which consent Chiron may withhold
in its reasonable discretion if the change have any impact on Chiron's Marketing
Authorizations for any or all of the Products.

4.11.SynCo will retain manufacturing data, test records, and raw material
samples as required to satisfy GMP. SynCo will provide Chiron, free of charge,
with copies of all manufacturing data and test records, as well as copies of
other documents resulting from work under this Agreement, required by Chiron for
regulatory purposes. In the event of termination of the Agreement, all original
manufacturing data, test records, samples and other materials required to
satisfy GMP for the production of the Products will be delivered to Chiron
promptly upon its request.

4.12.SynCo will permit the Regulatory Authorities to conduct inspections
relating to the manufacture of the Products and will cooperate fully in
connection with such inspections. SynCo will notify

3

--------------------------------------------------------------------------------

Chiron promptly of any of such inspections and shall promptly inform Chiron of
the results of such inspections.

Article 5—Warranties and Liability

5.1.SynCo warrants that:

a)the Products will be manufactured, packed, stored and delivered in compliance
with this Agreement and all applicable laws, regulations, and orders, including
GMP; without limiting the generality of the foregoing, SynCo will obtain and
maintain in effect all required governmental permits, licenses, and approvals
applicable to the manufacture of the Products and shall produce the Products in
accordance with all such permits, licenses, orders, applications and approvals;

b)the Material will be received and stored in accordance with all applicable
laws, regulations and orders and in accordance with the relevant specifications;

c)on the date of delivery thereof, the Products will conform to the
Specifications; and

d)it will not carry on activities in the Plant which could reasonably prevent
the Products from being manufactured in accordance with all applicable laws,
regulations, and orders, including GMP.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SYNCO MAKES NO WARRANTIES EXPRESS
OR IMPLIED AND EXPRESSLY DISCLAIMS WARRANTIES OF FITNESS FOR A PARTICULAR
PURPOSE OR MERCHANTABILITY, AND SYNCO SHALL NOT BE LIABLE FOR INCIDENTAL OR
CONSEQUENTIAL DAMAGES IN ANY CASE OF NONCONFORMITY. NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING FROM
ANY ALLEGED OR ACTUAL BREACH OF THIS AGREEMENT.

5.2.SynCo shall promptly replace, free of charge, any defective or
non-conforming Product supplied to Chiron, provided Chiron notifies SynCo in
writing upon discovery of such defect or non-conformity within a period of sixty
days after SynCo's Quality Assurance has approved the Product pursuant to
Article 4.8, and provided Chiron allows SynCo to evaluate the claim and to test
the said quantity of Product within a reasonable period of time, but not to
exceed sixty days. Replacement of the Product by Synco pursuant to this
paragraph 5.2 shall be the sole remedy of Chiron against SynCo for defective or
non-conforming Product.

5.3If the Parties disagree whether such Product is defective or non-conforming,
then the Product in dispute will be tested and further analyzed by a qualified
independent testing laboratory reasonably acceptable to both Parties. Such
laboratory's testing will determine, using representative samples, whether the
quantity of the Product is defective or non-conforming with the Specifications.
The resulting determination of the laboratory will be final and binding on SynCo
and Chiron. SynCo will bear the cost of such testing if the testing demonstrates
that the Product is defective or non-conforming and Chiron will bear the cost if
the testing demonstrates the Product is neither defective nor non-conforming.

5.4.Except to the extent subject to indemnification by Chiron pursuant to
Article 5.5., SynCo will indemnify, defend and hold harmless Chiron and its
Affiliates from and against any and all losses, claims, damages or liabilities
(including but not limited to reasonable attorney's fees) arising from or
relating to (a) any breach by SynCo of its representations, warranties or
covenants under this Agreement; or (b) any negligence or intentional wrongdoing
of SynCo.

4

--------------------------------------------------------------------------------

5.5.Except to the extent subject to indemnification by SynCo pursuant to
Article 5.4., Chiron will indemnify, defend and hold harmless SynCo and its
Affiliates from and against any and all losses, claims, damages or liabilities
(including but not limited to reasonable attorney's fees), arising from or
relating to (a) any use, including clinical trials, or sale by Chiron or any
third party of any Product supplied by Synco hereunder; (b) any allegation by
any third party of infringement of its intellectual property rights by or the
manufacture, use or sale of Products by Chiron or any of its Affiliates; (c) any
breach by Chiron of its representations, warranties or covenants under this
Agreement; or (d) any negligence or intentional wrongdoing of Chiron.

5.6.Any person seeking indemnity pursuant to this section (the "Indemnified
Party") shall notify the Party from whom indemnification is sought (the
"Indemnifying Party") in writing promptly upon becoming aware of any claim,
threatened claim, damage, loss, suit, proceeding or liability ("Claim") to which
such indemnification may apply. Failure to provide such notice shall constitute
a waiver of the Indemnifying Party's indemnity obligations hereunder if and to
the extent the Indemnifying Party is materially damaged thereby. The
Indemnifying Party shall have the right to assume and control the defence of the
Claim at its own expense. If the right to assume and control the defence is
exercised, the Indemnified Party shall have the right to participate in, but not
control, such defence at its own expense and the Indemnify Party's indemnity
obligations shall be deemed not to include attorneys' fees and litigation
expenses incurred by the Indemnified Party after the assumption of the defence
by the Indemnifying Party. If the Indemnifying Party does not assume the defence
of the Claim, the Indemnified Party may defend the Claim; provided, that the
Indemnified Party will not settle or compromise the Claim without consent of
Indemnifying Party, which consent will not be unreasonably withheld. The
Indemnified Party shall co-operate with Indemnifying Party and will make
available to Indemnifying Party all pertinent information under the control of
the Indemnified Party.


Article 6—Considerations and Payments

6.1.As payment in full for Product supplied hereunder, Chiron shall pay to SynCo
[**] as set forth in Appendix A. [**] will be invoiced as follows: [**] with
payment within 30 days.

6.2.SynCo shall invoice Chiron in Euro's after SynCo's Quality Assurance has
approved the Batch Production records. Payment terms to SynCo shall be promptly
after receipt of the invoice, namely within 30 days.

Article 7—Confidentiality and Intellectual Property

    A Party receiving Confidential Information from the other Party or
developing Confidential Information hereunder shall not disclose such
Confidential Information to any third party or otherwise for a period extending
ten (10) years following expiration or earlier termination of this Agreement,
except as follows:

(a)to the extent such information is or becomes general public knowledge through
no fault of the recipient Party; or

(b)to the extent such information can be shown by contemporaneous documentation
of the recipient Party to have been in its possession prior to receipt thereof
hereunder; or

(c)to the extent such information is received by the recipient Party from a
third party without any breach of an obligation to the disclosing Party; or

[**] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

5

--------------------------------------------------------------------------------

(d)to the extent required by law, by local authorities for regulatory purposes
or is necessary to perform its obligations under this Agreement, in which case,
the recipient Party may disclose the information if the recipient Party gives
the other Party prior notice of such disclosure and an opportunity to comment
upon the content of the disclosure. However, SynCo shall have the right, at all
times and without the obligation to give notice to Chiron, to use information
related to its Plant for its own business purposes and Chiron shall have the
right, at all times and without the obligation to give notice to SynCo, to use
the information related to the Vaccines for its own business purposes.

For the avoidance of doubt: It is understood that SynCo purchased the Plant and
certain related equipment, including computers and other information technology
systems, from an Affiliate of Chiron, and that prior to such purchase the Plant
and equipment were utilized by Chiron and its Affiliates for the manufacture of
Products. It is further understood that certain employees of SynCo formerly were
employees of an Affiliate of Chiron and were engaged directly or indirectly in
the manufacture of Products. Notwithstanding anything to the contrary contained
herein, and in particularly notwithstanding paragraph (b) above, all information
relating the Specifications, Technology or manufacture of the Products which
exists as of the date of this Agreement shall be owned solely and exclusively by
Chiron and shall not be disclosed by SynCo at any time during the term of this
Agreement or for a period of ten years following the expiration or earlier
termination of this Agreement.

Each Party shall use Confidential Information received from the other Party
solely for the purposes of this Agreement and for no other purpose whatsoever.

Article 8—Term of Agreement

The term of this Agreement shall commence as of the Date of Agreement, and will
continue until January 1, 2004. Termination of this agreement will not relieve
Chiron of its obligations to pay SynCo for Product previously supplied hereunder
and for commitments which arise directly out of firm purchase orders for
Products and which cannot reasonably be canceled or otherwise put to use.

Article 9—Additional Terms

9.1.Force Majeure. A Party shall not be held liable to the other for any delay
in performance or non performance of that Party directly or indirectly caused by
reason of force majeure including, but not limited to, industrial disputes,
strike, lockouts, riots, mobs, fires, floods, or other natural disasters, wars
declared or undeclared, civil strife, embargo, lack or failure of transport
facilities, currency restrictions, or events caused by reason of laws,
regulations or orders by any government, governmental agency or instrumentality
or by any other supervening circumstances beyond the control of either Party.
Provided, however, that the Party affected shall: give prompt written notice to
the other Party of the date of commencement of the force majeure, the nature
thereof, and expected duration; and shall use its best efforts to avoid or
remove the force majeure to the extent it is able to do so; and shall make up,
continue on and complete performance when such cause is removed to the extent it
is able to do so. Either Party has the right to terminate the Agreement with
immediate effect and without any liability, upon written notice to the other
Party, should the force majeure continue after three months (3) following the
first notification.

9.2.Non-Waiver. The failure by any Party at any time to enforce any of the terms
or provisions or conditions of this Agreement or exercise any right hereunder
shall not constitute a waiver of the same or affect the validity of this
Agreement or any part hereof, or that Party's rights thereafter to enforce or
exercise the same. No waiver by a Party shall be valid or binding, except if in
writing and signed by a duly authorized representative of the waiving Party.

6

--------------------------------------------------------------------------------

9.3.Severability. In case one or more of the provisions contained in this
Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such holding shall not affect any other provisions of this
Agreement, but this Agreement shall be construed by limiting such provision to
such extent as would nearly as possible reflect the intent, purpose and economic
effect of such provision, or, if such is not possible, by deleting such
provision from this Agreement, provided that the remaining provisions reflect
the intent of the Parties, as evidenced by this Agreement as a whole.

9.4.Captions. All titles and captions in this Agreement are for convenience only
and shall not affect its interpretation.

9.5.Law and Arbitration. This Agreement shall be governed, construed and
interpreted by the law of the Netherlands. The Parties agree that all disputes
between them arising out of or relating to this Agreement shall be settled by
arbitration in accordance with the Rules of Conciliation and Arbitration of the
International Chamber of Commerce by three arbitrators appointed in accordance
with such Rules. The arbitration proceedings shall take place in Amsterdam, The
Netherlands if initiated by Chiron and in Milan, Italy if initiated by SynCo and
shall be conducted in the English language. Judgment on the award may be issued
by and enforced by any court of competent jurisdiction.

9.6.Entire Understanding. This Agreement (including appendices) is the entire
understanding and agreement between the Parties relating to the subject matter
hereof and supersedes (except as provided herein) any and all prior
arrangements, understandings, and agreements between the Parties whether written
or oral relating thereto. No amendments, changes, or modifications of the terms
of this Agreement shall be valid or binding unless made in writing and signed by
the duly authorized representatives of each Party.

9.7.Independent Status of Parties. Each Party is an independent party acting in
its own name and for its own account. Neither Party has any authority to act as
an agent or representative of the other, or to contract in the name of, or
create or assume any obligation against, or otherwise legally bind, the other
Party in any way for any purpose, unless agreed separately in writing. All costs
and expenses connected with each Party's activities and performance under this
Agreement unless otherwise separately agreed or provided for in this Agreement
are to be borne solely by the Party incurring such costs and expenses.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives:

Chiron S.p.A.       SynCo Bio Partners B.V.
/s/ GABRIELE BRUSA   

--------------------------------------------------------------------------------

Dr. Gabriele Brusa
Chief Executive Officer
 
 
 
/s/ MIC N. HAMERS   

--------------------------------------------------------------------------------

Dr. Mic N. Hamers
Managing Director

7

--------------------------------------------------------------------------------


APPENDIX A

COST OF CERTAIN PRODUCT


The [**] of dried purified MenC polysaccharides amounts to [**] for the year
[**]

The [**] of CRM197 amounts to [**] for the year [**] and amounts to for the year
[**]

[**] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

--------------------------------------------------------------------------------


APPENDIX B

LIST OF PRODUCTS


MEN C
CRM197

--------------------------------------------------------------------------------


APPENDIX C

OPERATING PROCEDURES AND SPECIFICATIONS


MF-MFS-MEC-000        Master Formulation Document MenC polysaccharide
This document lists all materials, documents, including all BPRs and control
methods and equipment for the production of MenC

MF-MFS-CRM-000        Master Formulation Document for CRM197
This document lists all materials, documents, including all BPRs and control
methods, and equipment for the production of CRM197

--------------------------------------------------------------------------------


APPENDIX D

FIRM ORDERS


Campaign of [**]

[**] for registration purposes.
Campaign shall start no later than [**]

Campaign of [**]

[**]
Delivery preferably in [**], but not later [**]

Campaign of [**]

[**]
Delivery preferably in [**], but not later than [**]

N.B. [**] can be (partly) changed to [**]. If the order is [**] of [**].

[**] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

--------------------------------------------------------------------------------



QuickLinks


CONTRACT MANUFACTURING AGREEMENT
APPENDIX A COST OF CERTAIN PRODUCT
APPENDIX B LIST OF PRODUCTS
APPENDIX C OPERATING PROCEDURES AND SPECIFICATIONS
APPENDIX D FIRM ORDERS
